                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DOUGLAS W. LEEK,                                     Civil Action

                 Plaintiff,                          No. 21-CV-1001

                                                     Judge Stickman
       v.

SEWICKLEY ACADEMY,

                 Defendant.                          JURY TRIAL DEMANDED


                              STATUS REPORT OF THE PARTIES


       Plaintiff, Douglas Burton, and Defendant, Sewickley Academy, by undersigned counsel

and pursuant to the Court’s order of August 18, 2021, submit the following status report.

       During a conference with the parties on August 18, 2021, the Court requested that the

parties file a status report on or before September 1, 2021 notifying the Court of their position on

whether the Court should recuse.

       The Court instructed the parties to inform it of whether any one of the parties would

request recusal, without identifying the party by name.

       One of the parties requests the Court recuse itself; the other party contends that recusal is

not necessary.

                                                     Respectfully submitted

                                                     Rothman Gordon, P.C.

                                                     /s/ Samuel J. Cordes
                                                     Samuel J. Cordes
                                                     Pa. I.D. No. 54874
                                                     310 Grant Street
                                                     Third Floor, Grant Building
                                                     Pittsburgh, PA 15219
                                                     (412) 338-1163
                                                     Attorney for Plaintiff
Reed Smith LLP

/s/ James A. Holt
James A. Holt (PA 314350)
Reed Smith LLP
225 Fifth Avenue
Pittsburgh, PA 15222
T: 412-288-4173
E: jholt@reedsmith.com
F: 412-288-3063

Attorney for Defendant
